Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 1 of 21 PageID #: 502




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
BROADCAST MUSIC, INC.; CONDUCIVE
MUSIC; SPIRIT ONE MUSIC, a division of
SPIRIT MUSIC GROUP INC.; EMBASSY
MUSIC CORPORATION; SONY/ATV SONGS
LLC; THE BERNARD EDWARDS COMPANY
LLC; STONE DIAMOND MUSIC CORP.; and
WARNER-TAMERLANE PUBLISHING CORP.,
                                    Plaintiffs,                        MEMORANDUM AND ORDER
 - against -                                                           2:19-cv-2637 (DRH) (AKT)
3 LANZA LLC d/b/a RISTEGIO’S; RICHARD
LANZA; JOSEPH LANZA; and STEVEN
LANZA,
                                     Defendants.
-------------------------------------------------------------------X

   APPEARANCES

   For Plaintiffs
   GIBBONS PC
   One Pennsylvania Plaza, 37th Floor
   New York, NY 10119
   By: Mark S. Sidoti, Esq.
        J. Brugh Lower, Esq.


   For Defendants
   Erik A. Sackstein, Esq.
   P.O. Box 436
   16 Princess Tree Court
   Port Jefferson, NY 11777

   HURLEY, Senior District Judge:

                                               INTRODUCTION

            The captioned Plaintiffs commenced this action against 3 Lanza LLC d/b/a

   Ristegio’s, Richard Lanza, Joseph Lanza, and Steven Lanza (“Defendants”) pursuant



                                                    Page 1 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 2 of 21 PageID #: 503




 to the United States Copyright Act of 1976, as amended, 17 U.S.C. § 101 et seq. (the

 “Copyright Act”), to recover damages and to obtain an injunction as a result of

 Defendants’ copyright infringement. Presently before the Court is Plaintiffs’ motion

 for summary judgment. For the reasons set forth below, the motion is GRANTED.

                                    BACKGROUND 1

       Plaintiff Broadcast Music, Inc. (“BMI”) licenses the right to publicly perform

 the copyrighted music of Plaintiffs Conducive Music, Spirit One Music, a division of

 Spirit Music Group Inc., Embassy Corporation, SONY/ATV Songs LLC, The Bernard

 Edwards Company LLC, Stone Diamond Music Corporation, and Warner-Tamerlane

 Publishing Corporation.      (Pls. Local R. 56.1 Statement (“Pls. 56.1”) ¶¶ 16–19




 1       Because Defendants failed to submit a brief in opposition and a Rule 56.1
 statement, the Background Section facts are drawn from Plaintiffs’ submissions,
 including their 56.1 statement and their Requests for Admission to Defendants
 (“RFAs”), Ex. A to Decl. of J. Brugh Lower [DE 29-11].
         These facts are undisputed and admitted by virtue of Magistrate Judge
 Tomlinson’s Order on April 14, 2020 and Defendants’ failure to respond to Plaintiffs’
 56.1 statement. See Local Rule 56.1(c) (“Each numbered paragraph in the [movant’s]
 statement of material facts . . . will be deemed to be admitted for purposes of the
 motion unless specifically controverted by a correspondingly numbered paragraph in
 the statement required to be served by the opposing party.”); Order ¶ 3 [DE 26]
 (“Further, defendants’ counsel is not inclined to make a motion to oppose the
 admission of the RFAs. After further discussion with counsel, the Court is deeming
 the RFAs served by the plaintiff admitted for purposes of summary judgment and the
 trial of this action.”); see, e.g., Hughes v. Lebron, 2016 WL 5107030, at *1 n.1 (S.D.N.Y.
 Sept. 19, 2016) (considering only a movant’s submissions in support of summary
 judgment where nonmovant “did not submit a Rule 56.1 statement or any other
 evidence in support of his opposition to [the] motion”).
         Defendants’ submission, comprised of two unsworn declarations from
 Defendant Steven Lanza and Defendants’ counsel, are addressed infra at Discussion
 Section II.


                                       Page 2 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 3 of 21 PageID #: 504




 [DE 29-2]).   Defendants own and operate Ristegio’s, a restaurant that features

 performances of live and recorded music. (Id. ¶¶ 1–2, 7–12).

       In August 2017, BMI attempted to enter negotiations with Defendants

 regarding a public performance license for the music in BMI’s repertoire. (Id. ¶¶ 3–

 4; Ex. B to Decl. of Brian Mullaney (“Mullaney Decl.”) [DE 29-4]). Over the course of

 several months, BMI sent twenty-three written communications and made twenty-

 four phone calls, initially warning Defendants of their need for a license and later

 demanding Defendants cease and desist all public performances of BMI’s content.

 (Pls. 56.1 ¶¶ 3–4). BMI never granted Defendants a license. (Id. ¶¶ 5, 15, 21).

       On the night of September 29, 2018, BMI sent a music researcher to investigate

 whether Ristegio’s was putting on public performances of BMI’s music. (Id. ¶¶ 13–

 15; Mullaney Decl. ¶ 13). The researcher prepared a written report and an audio

 recording, both of which enabled BMI to ascertain that five of its works were publicly

 performed that night. (Pls. 56.1 ¶¶ 14–19; see Ex. A to Mullaney Decl. (providing the

 Certified Infringement Report and Performance Identification Declaration); Ex. A to

 Decl. of Victoria Dutschmann (“Dutschmann Decl.”) [DE 29-7] (providing the

 Certificates of Copyright Registration and chains of ownership)). All five works were

 performed without a license. (Pls. 56.1 ¶¶ 14–15, 21).

       Defendants have continued to publicly perform music in BMI’s repertoire

 without a license. (Id. ¶¶ 5, 21, 22; Supp. Decl. of J. Brugh Lower (“Supp. Lower

 Decl.”) ¶ 2 [DE 29-20]; see also Pls. Reply at 6 [DE 29-19]). BMI calculates the license




                                      Page 3 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 4 of 21 PageID #: 505




 fees from August 2017 to March 2020 would have cost Defendants $15,875.00. (Pls.

 56.1 ¶ 24). Nevertheless, Defendants remain without a license. (Id. ¶ 21).

       Plaintiffs filed their Complaint on May 3, 2019. [DE 1]. Following discovery—

 which included Defendants failing to appear at settlement conference, failing to serve

 Rule 26(a) initial disclosures, and failing to fully respond to discovery requests,

 including the RFAs, see Order ¶ 3 [DE 26]—Plaintiffs moved for summary judgment

 on May 15, 2020. See Declaration of J. Brugh Lower (“Lower Decl.”) ¶¶ 2–4, 6 [DE

 29-10].   In opposition, Defendants submit two unsworn declarations, one from

 Defendant Steven Lanza and one from Defendants’ counsel.

                                    DISCUSSION

 I.    Legal Standard

       Summary judgment, pursuant to Rule 56, is appropriate only where the

 movant “shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The relevant

 governing law in each case determines which facts are material; “[o]nly disputes over

 facts that might affect the outcome of the suit under the governing law will properly

 preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986). When making this determination, a court must view all facts “in the

 light most favorable” to the non-movant, Tolan v. Cotton, 572 U.S. 650, 656–57 (2014),

 and “resolve all ambiguities and draw all permissible factual inferences in favor of

 the [non-movant],” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (quoting Terry

 v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).      Thus, “[s]ummary judgment is




                                      Page 4 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 5 of 21 PageID #: 506




 appropriate [only] where the record taken as a whole could not lead a rational trier

 of fact to find for the [non-movant].” Id. (quoting Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587 (1986)) (internal quotation marks omitted).

       To defeat a summary judgment motion properly supported by affidavits,

 depositions, or other documentation, the non-movant must offer similar materials

 setting forth specific facts demonstrating that there is a genuine dispute of material

 fact to be tried. Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). The non-movant

 must present more than a “scintilla of evidence,” Fabrikant v. French, 691 F.3d 193,

 205 (2d Cir. 2012) (quoting Anderson, 477 U.S. at 252), or “some metaphysical doubt

 as to the material facts,” Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

 (quoting Matsushita, 475 U.S. at 586–87), and “may not rely on conclusory allegations

 or unsubstantiated speculation,” id. (quoting FDIC v. Great Am. Ins. Co., 607 F.3d

 288, 292 (2d Cir. 2010)).

       The district court considering a summary judgment motion must also be

 “mindful . . . of the underlying standards and burdens of proof,” Pickett v. RTS

 Helicopter, 128 F.3d 925, 928 (5th Cir. 1997) (citing Anderson, 477 U.S. at 252),

 because the “evidentiary burdens that the respective parties will bear at trial guide

 district courts in their determination[s] of summary judgment motions,” Brady v.

 Town of Colchester, 863 F.2d 205, 211 (2d Cir. 1988). “[W]here the [non-movant] will

 bear the burden of proof on an issue at trial, the moving party may satisfy its burden

 by pointing to an absence of evidence to support an essential element of the [non-

 movant’s] case.” Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 486 (2d Cir.




                                       Page 5 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 6 of 21 PageID #: 507




 2014) (quoting Brady, 863 F.2d at 210–11) (internal quotation marks omitted).

 Where a movant without the underlying burden of proof offers evidence that the non-

 movant has failed to establish his claim, the burden shifts to the non-movant to offer

 “persuasive evidence that his claim is not ‘implausible.’” Brady, 863 F.2d at 211

 (citing Matsushita, 475 U.S. at 587). “[A] complete failure of proof concerning an

 essential element of the [non-movant’s] case necessarily renders all other facts

 immaterial.” Crawford, 758 F.3d at 486 (quoting Celotex Corp. v. Catrett, 477 U.S.

 317, 323 (1986).

 II.   Defendants’ Submissions

       Defendants have not submitted a brief in opposition to Plaintiffs’ motion nor a

 Rule 56.1 statement contesting Plaintiffs’ statement. See Pls. Reply at 1; see also [DE

 29-17, 29-18]. Where “a party . . . fails to properly address another party’s assertion

 of fact as required by Rule 56(c), the court may . . . grant summary judgment if the

 motion and supporting materials—including the facts considered undisputed—show

 that the movant is entitled to it.” Fed. R. Civ. P. 56(e). Stated another way, the

 “failure to respond [to the movant’s 56.1 statement] results in a grant of summary

 judgment once the court assures itself that Rule 56’s other requirements have been

 met.” T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009) (citing Millus v.

 D’Angelo, 224 F.3d 137, 138 (2d Cir. 2000)). Before considering whether to do so, the

 Court will address what Defendants did submit.

       Defendant’s response consists solely of two unsworn declarations from

 Defendant Steven Lanza and Defendants’ counsel Eric A. Sackstein. See Decl. of




                                      Page 6 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 7 of 21 PageID #: 508




 Steven Lanza (“Lanza Decl.”) [DE 29-18]; Decl. of Eric A. Sackstein (“Sackstein

 Decl.”) [DE 29-17]. These declarations are of questionable value as they do not cite

 to the record nor provide much in the way of legal argument. See Indus. Quick

 Search, Inc. v. Miller, Rosado & Algois, LLP, 2018 WL 264111, at 1 n.4 (S.D.N.Y. Jan.

 2, 2018).

       Additionally, and “[a]lthough formal affidavits are not required to raise a

 genuine dispute of material fact,” Defendants’ statements nevertheless fail to

 conform with 28 U.S.C. § 1746, which requires a declarant to swear the statements

 are made “under penalty of perjury.” Monclova v. City of New York, 726 Fed. App’x

 83, 84 (2d Cir. 2018) (citing Fed. R. Civ. P. 56(c), cmt. to 2010 amendment). Because

 the “[i]nclusion of the language ‘under penalty of perjury’ is an integral requirement

 of the statute for the very reason that it impresses upon the declarant the specific

 punishment to which he or she is subjected for certifying to false statements,” the

 Second Circuit has held “that 28 U.S.C. § 1746 requires that a certification of the

 truth of a matter be expressly made under penalty of perjury.” In re World Trade

 Ctr. Disaster Site Litig., 722 F.3d 483, 488 (2d Cir. 2013). Without this language, the

 declarations are inadmissible evidence and not considered on summary judgment.

 See LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65 (2d Cir.

 1999) (“[A] district court should disregard an unsworn letter in ruling on a summary

 judgment motion . . . .”); Raskin v. Wyatt Co., 125 F.3d 55, 56 (2d Cir. 1997) (“[O]nly

 admissible evidence need be considered by the trial court in ruling on a motion for

 summary judgment.”); Chaiken v. VV Pub. Corp., 119 F.3d 1018, 1033 (2d Cir. 1997)




                                      Page 7 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 8 of 21 PageID #: 509




 (“[U]nsworn letters do not satisfy the requirements of Fed. R. Civ. P. 56(e) and

 therefore cannot defeat VV’s motion for summary judgment.”); e.g., Condoleo v.

 Guangzhou Jindo Container Co., Ltd., 427 F. Supp. 3d 316, 322 (E.D.N.Y. 2019)

 (holding an unsworn expert report “inadmissible hearsay . . . that is not properly

 considered on a motion for summary judgment”).

       The Court has a strong preference in favor of resolving cases on the merits and

 not on procedural mishaps. E.g., Hughes, 2016 WL 5107030, at *5 n.5 (“[T]he Court

 strongly prefers to resolve parties’ claims on the merits, rather than to dispose of

 them based on procedural default.”). Though not attested to by Defendants, the Court

 is also mindful that restaurant enterprises like Ristegio’s have suffered for the better

 part of 2020 due to the COVID-19 virus, with more hardship perhaps to come. But

 Defendants’ submissions, even if considered and construed in their best light, fail to

 proffer a basis not to grant summary judgment in Plaintiffs’ favor. See Vazquez v.

 Southside United Hous. Dev. Fund Corp., 2009 WL 2596490, at *2 n.3 (E.D.N.Y. Aug.

 21, 2009) (“Unsworn statements are inadmissible in evaluating a motion for summary

 judgment, but the court has nonetheless reviewed the statements and notes that the

 facts presented therein—assuming that [p]laintiff could present them in an

 admissible form—do not affect the outcome of this decision.”).

       The two declarations explicitly concede liability. Defendant Steven Lanza

 writes, “I am not against the statements that the Defendants did not have the

 necessary license for playing live music. We played music in a small area by the Bar.”

 Lanza Decl. ¶ 2. Defendants’ counsel writes, “I have informed the court that we




                                      Page 8 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 9 of 21 PageID #: 510




 would not contest the fact that we did not have the proper license . . . .” Sackstein

 Decl. ¶ 5.

       The declarations can be construed to address statutory damages. They both

 assert that Defendants owe $4,073.40 in back fees and call Plaintiffs’ request for

 $45,000 in statutory damages “excessive” in comparison. See Lanza Decl. ¶¶ 6, 7, 10;

 Sackstein Decl. ¶¶ 6, 10.      Both claim Defendants “were not willful” in their

 infringement. Lanza Decl. ¶ 10; Sackstein Decl. ¶ 10.

       Alas, “[i]t is not sufficient merely to assert a conclusion without supplying

 supporting arguments or facts in opposition to the [summary judgment] motion.”

 SEC v. Rsch. Automation Corp., 585 F.2d 31, 33 (2d Cir. 1978); see Sherman v. Kang,

 205 F.3d 1324, at *1 (2d Cir. 2000) (“[Plaintiff] was not entitled to have the [summary

 judgment] motion denied simply on the basis of conclusory statements she made in

 her affidavits . . . .”); BellSouth Telecomm., Inc. v. W.R. Grace & Co.-Conn., 77 F.3d

 603, 615 (2d Cir. 1996) (“The magistrate judge had characterized [plaintiff’s]

 recitations . . . as merely ‘self-serving conclusions.’   Under well-settled law, the

 magistrate judge’s treatment of [plaintiff’s] evidence and affidavits was proper

 because the affiants’ statements advocated conclusions of law.”). Further, Plaintiffs’

 evidence supports a finding that back fees amount to $15,875.00 – $10,000 more than

 Defendants’ unsupported calculation. Pls. 56.1 ¶ 24 (“Had Defendants entered into

 an agreement at the time BMI contacted them in August 2017, the BMI license fees

 from August 2017 to March 2020 would have been $15,875.00.”).             Defendants’

 unsupported conclusions thus carry no weight. Nevertheless, the Court will exercise




                                      Page 9 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 10 of 21 PageID #: 511




  its discretion in awarding a just amount of statutory damages. 17 U.S.C. § 504(c)(1)

  (“[T]he copyright owner may elect . . . to recover . . . an award of statutory

  damages . . . in a sum . . . the court considers just.”); Fitzgerald Pub. Co., Inc. v.

  Baylor Pub. Co., Inc., 807 F.2d 1110, 1116–17 (2d Cir. 1986).

         In sum, Defendants’ submissions are deficient, both procedurally and on their

  merits, to prevent summary judgment in Plaintiffs’ favor. The Court now turns to

  whether Plaintiffs’ materials carry their prima facie burden. Fed. R. Civ. P. 56(e);

  T.Y., 584 F.3d at 418 (2d Cir. 2009).

  III.   Summary Judgment in Favor of Plaintiffs

         A.    Liability

         Copyright owners enjoy the exclusive right to perform, or to authorize others

  to perform, their copyrighted works. 17 U.S.C. § 106(4). “A public performance made

  without the requisite license or authorization from the copyright owner constitutes

  an infringement of the work.” Broad. Music, Inc. v. Prana Hosp., Inc. (“Prana Hosp.”),

  158 F. Supp. 3d 184, 191 (S.D.N.Y. Jan. 21, 2016); 17 U.S.C. § 501(a). Copyright

  infringement based on an unauthorized public performance consists of five elements:

  (1) originality and authorship, (2) compliance with the formalities of the Copyright

  Act; (3) plaintiff’s ownership of the copyrights; (4) defendant’s public performance of

  the compositions for profit; and (5) defendant’s lack of authorization for the public

  performance. Prana Hosp., 158 F. Supp. 3d at 191; Broad. Music, Inc. v. JJ Squared

  Corp. (“JJ Squared”), 2013 WL 6837186, at *4 (E.D.N.Y. Dec. 26, 2013).




                                      Page 10 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 11 of 21 PageID #: 512




        The first three elements are undisputed.          Pls. 56.1 ¶¶ 16–19; Ex. A to

  Dutschmann Decl.; see also Ex. A at RFA Nos. 25–32 to Lower Decl. Plaintiffs attach

  the five copyright registrations and the chain of ownership, which “constitute[s]

  prima facie evidence of the validity of the copyright and of the facts stated in the

  certificate” and demonstrate Plaintiffs’ ownership of the copyright to the five songs.

  17 U.S.C. § 401(c); Prana Hosp., 158 F. Supp. 3d at 192; JJ Squared, 2013 WL

  6837186, at *5 n.4; see Ex. A to Dutschmann Decl. Further, Plaintiffs’ declarations

  state that BMI has acquired the right to publicly perform, and to issue public

  performance license agreements for, these compositions. Dutschmann Decl. ¶ 2; Ex.

  A to id. This showing suffices for the first three elements. Prana Hosp., 158 F. Supp.

  3d at 192; JJ Squared, 2013 WL 6837186, at *5.

        The fourth and fifth elements, which address the Defendants conduct, are also

  undisputed. Pls. 56.1 ¶¶ 13–15; see Ex. A at RFA Nos. 21–24, 34 to Lower Decl.

  Defendants’ admissions, Magistrate Judge Tomlinson’s Order, and Plaintiffs’

  declarations—which include the music researcher’s Certified Infringement Reports

  and BMI’s Performance Identification Declaration, see Ex. A to Mullaney Decl.—

  demonstrate Defendant’s for-profit, public performance of the compositions without

  authorization. Prana Hosp., 158 F. Supp. 3d at 192–93 (“[I]t is undisputed that [the

  restaurant] is operated as a for-profit establishment. . . . Moreover, through their

  failure to respond to plaintiffs’ requests for admission, defendants have admitted that

  they did not have a license for a DJ to publicly perform any BMI-licensed songs . . . .”);

  JJ Squared, 2013 WL 6837186, at *5; Broad. Music, Inc. v. 315 West 44th St. Rest.




                                       Page 11 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 12 of 21 PageID #: 513




  Corp. (“315 West 44th”), 1995 WL 408399, at *3 (S.D.N.Y. July 11, 1995) (“It matters

  little, however, whether on the nights the performances took place defendants made

  a profit. As long as the [restaurant] was established as a profit-making enterprise,

  and some nexus may be found between the performances and the general business of

  defendants, the ‘for profit’ requirement is satisfied” (citing Herbert v. Shanley Co.,

  242 U.S. 591, 595 (1917))).

        All four Defendants are liable for the infringement at Ristegio’s. “It is well-

  settled that ‘[a]ll corporations and persons who participate in, exercise control over,

  or benefit from’ a copyright infringement are jointly and severally liable as copyright

  infringers.’” JJ Squared, 2013 WL 6837186, at *5 (quoting 315 West 44th, 1995 WL

  408399, at *4). “When the right and ability to supervise coalesce with an obvious and

  direct financial interest in the exploitation of copyrighted materials—even in the

  absence of actual knowledge that the copyright monopoly is being impaired—the

  purposes of copyright law may be best effectuated by the imposition of liability upon

  the beneficiary of that exploitation.” Shapiro, Bernstein & Co. v. H.L. Green Co., 316

  F.2d 304, 307 (2d Cir. 1963) (citations omitted).

        Defendants Richard Lanza, Joseph Lanza, and Steven Lanza conceded their

  liability by admitting their ownership of, maintenance of, right and ability to

  supervise, and direct financial interest in Ristegio’s on the night in question. Pls.

  56.1 ¶¶ 7–12; e.g., Prana Hosp., 158 F. Supp. 3d at 193 (holding “officers and owners,”

  who “operated,” “maintained,” and “had the right and ability to supervise” an

  establishment in which they “had a direct financial interest,” were “jointly and




                                      Page 12 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 13 of 21 PageID #: 514




  severally liable for the acts of copyright infringement”); JJ Squared, 2013 WL

  6837186, at *5–7 (same).

        Defendant 3 Lanza LLC similarly admitted operating, maintaining, and a

  having direct financial interest in Ristegio’s on the night in question. Pls. 56.1 ¶¶ 1,

  6; Ex. A at RFA Nos. 1–2 to Lower Decl.; e.g., JJ Squared, 2013 WL 6837186, at *5

  (holding a corporate “profitmaking enterprise” that “own[ed] and operate[d] the

  [e]stablishment, ha[d] the right and ability to control the [e]stablishment’s activities,

  and ha[d] a direct financial interest in these activities” jointly and severally liable for

  copyright infringement); Broad. Music, Inc. v. My Image Studios LLC (“My Image

  Studios”), 2020 WL 2115329, at *4 (S.D.N.Y. May 4, 2020) (“My Image Studios

  LLC . . . had the right and ability to supervise the persons employed by Mist Harlem

  and had a direct financial interest in Mist Harlem when the six songs were played. . . .

  [My Image Studios is therefore] jointly and severally liable for the copyright

  infringements resulting from the songs performed on the premises.”). Therefore, all

  four Defendants are jointly and severally liable for infringing Plaintiffs’ copyright.

        B.     Relief

        Plaintiffs request (1) a permanent injunction against Defendants preventing

  them from publicly performing BMI’s music without a license, (2) $45,000.00 in

  statutory damages, and (3) attorney’s fees and costs. Pls. Mem. at 10–18 [DE 29-1].

               1.     Permanent Injunction

        The Copyright Act gives courts the ability to issue “injunctions on such terms

  as it may deem reasonable to prevent or restrain infringement of a copyright.” 17




                                        Page 13 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 14 of 21 PageID #: 515




  U.S.C. § 502(a). To obtain a permanent injunction, a plaintiff “must demonstrate:

  (1) that it has suffered an irreparable injury; (2) that remedies available at law, such

  as monetary damages, are inadequate to compensate for that injury; (3) that,

  considering the balance of hardships between the plaintiff and defendant, a remedy

  in equity is warranted; and (4) that the public interest would not be disserved by a

  permanent injunction.” Salinger v. Colting, 607 F.3d 68, 77 (2d Cir. 2010) (quoting

  eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).

         While “courts must not simply presume irreparable harm,” the first factor,

  “[h]arm might be irremediable, or irreparable, for many reasons, including that a loss

  is difficult to replace or difficult to measure, or that it is a loss that one should not be

  expected to suffer.” Salinger, 607 F.3d at 81. Copyright infringement often “involves

  lost sales or diminished reputation [that] can be difficult if not impossible to

  measure.” Prana, 158 F. Supp. 3d at 195; see My Image Studios, 2020 WL 2115329,

  at *4 (“[I]t is well-settled that the harm caused by copyright infringements is

  normally irreparable”). As such, the first factor weighs in favor of injunctive relief.

         The second factor, inadequate remedies at law, is satisfied where defendants

  “pose[] a significant threat of future infringement.” Prana Hosp., 158 F. Supp. 3d at

  195. Both the Prana Hospitality and My Image Studios Courts found this factor

  supported an injunction where “defendants continue to permit the public

  performance of musical compositions . . . and, to date, have not entered into a license

  with BMI.” Prana Hosp., 158 F. Supp. 3d at 195; My Image Studios, 2020 WL

  2115329, at *4 (“[R]emedies at law are inadequate because Defendants are continuing




                                        Page 14 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 15 of 21 PageID #: 516




  to perform musical works from BMI’s repertoire to which Plaintiffs have the exclusive

  right.”).   As in those cases, this case involves “Defendant[s] [who] continue[] to

  publicly perform musical compositions during this litigation without a license from

  BMI and have stated their intent to continue doing so in the future.” Pls. 56.1 ¶¶ 21–

  22. The second factor therefore favors a permanent injunction.

         In balancing the hardships between the parties, the third factor, the Court

  observes that Plaintiffs’ proposed injunction requires only that Defendants follow the

  law. Pls. Mem. at 11–14. This imposes little hardship in comparison to that already

  imposed on Plaintiffs, who, without an injunction, must litigate each infringement.

  Prana Hosp., 158 F. Supp. 3d at 196 (“Requiring plaintiffs to commence litigation for

  each future violation would pose a considerable hardship, whereas the Court cannot

  detect any hardship that an injunction obliging defendants to comply with their legal

  duties would impose on them.”); My Image Studios, 2020 WL 2115329, at *4 (“[T]he

  balance of hardships favors Plaintiffs, who will have to pursue time- and resource-

  intensive litigation each time Defendants infringe their rights if no injunction is

  entered, and all Defendants must do is comply with their legal obligations.”).

  Litigation is all-the-more inevitable considering Plaintiffs’ unrequited efforts, prior

  to filing suit, to license their repertoire to Defendants. Pls. 56.1 ¶¶ 3–4, 20–22. The

  balance of hardships favors Plaintiffs. WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 287 (2d

  Cir. 2012) (“‘[I]t is axiomatic that an infringer of copyright cannot complain about the

  loss of ability to offer its infringing product. . . . The balance of hardships, therefore,




                                        Page 15 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 16 of 21 PageID #: 517




  clearly tips in plaintiffs’ favor” (quoting WPIX, Inc. v. ivi, Inc., 765 F. Supp. 2d 594,

  620–21 (S.D.N.Y. 2011)).

        The fourth factor examines the public interest in Plaintiffs’ proposed

  injunction. Copyright law serves the public interest by “rewarding and incentivizing

  creative efforts.” WPIX, Inc., 691 F.3d at 287; My Image Studios, 2020 WL 2115329,

  at 4. Indeed, the public has a compelling interest in “protecting copyright owners’

  marketable rights to their work.” Prana Hosp., 158 F. Supp. 3d at 196 (internal

  quotation marks omitted). This final factor thus weighs in favor of a permanent

  injunction.

        The facts before the Court are not unique, and “the Court follows numerous

  decisions granting permanent injunctions against establishment owners, who, after

  refusing to sign a proper licensing agreement, allowed the public performance of a

  musical composition within the plaintiff’s repertoire.” Prana Hosp., 158 F. Supp. 3d

  at 196 n.9 (citing cases). Defendants, their agents, servants, employees, and all

  persons acting under their permission and authority are therefore permanently

  enjoined and restrained from infringing, in any manner, the copyrighted musical

  compositions licensed by BMI.

                2.    Statutory Damages

        The Copyright Act grants district courts “wide discretion” to award between

  $750.00 and $30,000.00 for each infringed work. Microsoft Corp. v. AGA Sols., Inc.,

  2010 WL 1049219, at *1 (E.D.N.Y. Mar. 22, 2010) (citing 17 U.S.C. § 504(c)(1)). To

  determine where in the range the award of statutory damages will fall, a court may




                                       Page 16 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 17 of 21 PageID #: 518




  consider “(1) the infringer’s state of mind; (2) the expenses saved, and profits earned,

  by the infringer; (3) the revenue lost by the copyright holder; (4) the deterrent effect

  on the infringer and third parties; (5) the infringer’s cooperation in providing

  evidence concerning the value of the infringing material; and (6) the conduct and

  attitude of the parties.” Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d

  Cir. 2010); Fitzgerald Pub. Co., 807 F.3d at 1116–17; JJ Squared, 2013 WL 6837186,

  at *7.

           Willful infringements can enhance the per-work maximum award to

  $150,000.00.     Id. § 504(c)(2).   Willfulness requires “(1) that the defendant was

  actually aware of the infringing activity, or (2) that the defendant’s actions were the

  result of ‘reckless disregard’ for, or ‘willful blindness’ to, the copyright holder’s rights.”

  Island Software & Comput. Serv., Inc v. Microsoft Corp., 413 F.3d 257, 262–63 (2d

  Cir. 2005). Courts often infer willful infringement “where a defendant continued the

  infringing behavior after receiving notice of the license requirements or directed to

  cease and desist.” Prana Hosp., 158 F. Supp. 3d at 197 (citing cases). Even if plaintiff

  “does not seek a willfulness enhancement, it is appropriate for the Court to consider

  evidence of willfulness in determining where in the range between $750.00 and

  $30,000.00 damages should be set.” Microsoft Corp., 2010 WL 1049219, at *1.

           Plaintiffs request statutory damages in the amount of $9,000.00 per work,

  which falls in the statutory range before the willfulness enhancement. Pls. Mem. at

  16. Several factors support their request. The admissible evidence as to Defendants’

  state of mind reflects willful infringement, both past and present. Pls. 56.1 ¶ 3 (BMI




                                         Page 17 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 18 of 21 PageID #: 519




  sent twenty-three written communications, including cease-and-desist requests), ¶ 4

  (BMI made twenty-four phone calls), ¶¶ 5, 21 (Defendants never obtained, and still

  has not obtained, a license from BMI), ¶ 24 (“Defendants continue[d] to publicly

  perform musical compositions during this litigation without a license.”).

        Defendants’ conduct in this litigation further signifies an attitude of

  noncompliance. E.g., Lower Decl. ¶ 2–4, 6 (failing to appear at settlement conference,

  serve Rule 26(a) initial disclosures, and fully respond to discovery requests); see, e.g.,

  Pls. Mem. at 3–5; see also My Image Studios, 2020 WL 2115329, at *4 (“Underscoring

  their culpable state of mind, Defendants have missed several discovery deadlines and

  have continued to host musical performances through the course of this litigation.”).

        Plaintiffs’ request is less than three times the amount Defendants would have

  paid in licensing fees. Pls. 56.1 ¶ 24. That is, Plaintiffs’ requested award does not

  rule afoul of “Second Circuit case law,” which reflects that courts “commonly award,

  in cases of non-innocent infringement, statutory damages of between three and five

  times the cost of the licensing fees the defendant would have paid.” Prana Hosp., 158

  F. Supp. 3d at 199 & n.12 (citing cases).

        Indeed, similar conduct has supported greater awards from district courts in

  and outside the Second Circuit.       My Image Studios, 2020 WL 2115329, at *5

  (awarding $20,000.00 per work where plaintiffs sent “45 written communications”

  and “called [defendant] 22 times”); Prana Hosp., 158 F. Supp. 3d at 197–98 (awarding

  $12,500.00 per work where “BMI sent 48 letters/emails[] and made 42 phone calls”);

  Broad. Music, Inc. v. Tex. Border Mgmt., Inc., 11 F. Supp. 3d 689, 698 (N.D. Tex.




                                       Page 18 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 19 of 21 PageID #: 520




  2014) (awarding $20,000.00 per work where defendant did not respond to letters and

  telephone calls between 1998 and 2010); Microsoft Corp., 2010 WL 1049219, at *1

  (awarding $30,000.00 per infringement where “defendants continued to distribute

  infringing products even after receiving several cease and desist letters from

  [p]laintiff”); Emi Mills Music v. Empress Hotel, Inc., 470 F. Supp. 2d 67, 75–76 (D.P.R.

  2006) (awarding $15,000.00 per work where defendants “repeatedly rejected and

  ignored [plaintiff’s] offerings and acted as if they were not subject to the copyright

  laws”).

        Because Plaintiffs’ request is reasonable, the Court awards Plaintiffs’

  statutory damages in the amount of $9,000.00 per work, for a total of $45,000.00.

        3.     Attorney’s Fees and Costs

        The Copyright Act authorizes a district court to award “reasonable attorney’s

  fees” and “full costs” to the prevailing party. 17 U.S.C. § 505. In doing so, “courts

  must view all the circumstances of a case on their own terms, in light of the Copyright

  Act’s essential goals.” Kirtsaeng v. John Wiley & Sons, Inc., — U.S. —, 136 S. Ct.

  1979, 1989, 195 L.Ed.2d 368 (2016).       Considerations include the “frivolousness,

  motivation, objective reasonableness (both in the factual and in the legal components

  of the case) and the need in particular circumstances to advance considerations of

  compensation and deterrence.” Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19

  (1994). Alternatively, reasons not to award attorneys’ fees include “the presence of

  complex or novel issues, a defendant’s innocent state of mind, or prosecution of the




                                      Page 19 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 20 of 21 PageID #: 521




  case in bad faith.” Broad. Music, Inc. v. R Bar of Manhattan, Inc., 919 F. Supp. 656,

  660–61 (S.D.N.Y. 1996).

        “Such awards are common in copyright infringement cases and are likewise

  warranted” where “Defendants obstinately disregarded Plaintiffs’ rights even as

  Plaintiffs diligently pursued those rights long before commencing this litigation.” My

  Image Studios, 2020 WL 2115329, at *5. As noted in Section III.B.2, Defendants

  eschewed, and continue to eschew, from complying with copyright law. For that

  reason, as well as the others supporting the statutory damages award, Plaintiffs will

  receive reasonable attorney’s fees and costs.

                                     CONCLUSION

        For the reasons discussed above, Plaintiffs’ motion for summary judgment is

  GRANTED. Defendants, their agents, servants, employees, and all persons acting

  under their permission and authority are permanently enjoined and restrained from

  infringing, in any manner, the copyrighted musical compositions licensed by BMI.

  Plaintiffs shall recover from Defendants, jointly and severally, statutory damages in

  the amount of $9,000.00 for each of the five works infringed, for a total of $45,000.00.

  Plaintiffs shall also recover from Defendants, jointly and severally, reasonable

  attorney’s fees and costs in this action.       Plaintiffs shall further recover from

  Defendants, jointly and severally, interest on the full amount of this judgment, from

  the date of entry of final judgment, pursuant to 28 U.S.C. § 1961.

        As no supporting documentation as to the amount of attorney’s fees and costs

  has been submitted, Plaintiffs are directed to file their motion for attorney’s fee, with




                                       Page 20 of 21
Case 2:19-cv-02637-DRH-AKT Document 30 Filed 01/04/21 Page 21 of 21 PageID #: 522




  supporting documentation, no later than 14 days after judgment is entered.

  Defendants may file a response no later than 14 days after Plaintiffs files their

  motion.

        The Clerk of Court is directed to enter judgment accordingly and to close the

  case. The closing of the case does not prevent the filing of the attorney’s fees and

  costs motion.

  SO ORDERED.


  Dated: Central Islip, New York               s/ Denis R. Hurley
        January 4, 2021                        Denis R. Hurley
                                               United States District Judge




                                     Page 21 of 21
